Citation Nr: 1438171	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  08-24 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment for the income years of 2005 and 2006.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1943 to May 1947 and from August 1948 to April 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two January 2008 decisions of the VA Health Eligibility Center (HEC) in Atlanta, Georgia, which determined that the Veteran was responsible for copayment charges associated with VA medical care for the income years of 2005 and 2006.

In his July 2008 VA Form 9 substantive appeal, the Veteran indicated his desire to testify at a Board hearing held at his local VA office.  However, in correspondence dated January 2014, he withdrew that hearing request.  Therefore, the Board will proceed in adjudicating his claim.  See 38 C.F.R § 20.702(e) (2013).


FINDING OF FACT

The Veteran's gross household income for 2005 and 2006 exceeded the VA National Means Test threshold for a nonservice-connected Veteran with no dependents for those income years.


CONCLUSION OF LAW

The criteria for entitlement to treatment in the VA healthcare system without a copayment requirement for the income years of 2005 and 2006 have not been met. 38 U.S.C.A. §§ 1710, 1722, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.271, 3.272, 17.36 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403 -04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

Here, the VAMC has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  There is no indication that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103 , 5103A (West 2002). Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Under the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Copayments for VA Healthcare

VA is required to furnish hospital care and medical services to any Veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a).  38 U.S.C.A. § 1710(a)(2)(G).  For these purposes, as pertinent to this case, a Veteran will be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  The income threshold is updated annually and published in the Federal Register.  See 38 U.S.C.A. § 1722(a); 38 C.F.R. § 3.29.  The threshold for income year 2005 was $26,902.00 for a nonservice-connected Veteran no dependents.  It increased to $27,790.00 for income year 2006.

To establish and maintain the exemption for copayments, the Veteran was required to keep VA informed of his financial status, and his income had to remain below the specified thresholds.  However, information obtained via the Income Verification Match (IVM) process indicates that the Veteran's gross household income for 2005 and 2006 exceeded the applicable thresholds for each of those years.

Notably, any profit realized from the sale of real or personal property is specifically excluded from countable income.  38 C.F.R. § 3.272(e).  Here, the IVM process shows the Veteran received the proceeds from the sale of real estate for the year 2006.  Money derived from this sale is not to be used in calculating whether the Veteran exceeded the 2006 income threshold.

Nevertheless, the IVM process shows that the remainder of the Veteran's income for 2006, including Social Security benefit payments, interest, dividends, and insurance distributions, was at least $20,000.00 above the threshold for that year.  His income for 2005 exceeded the applicable threshold for that year by an even greater amount.  He has not provided any information to refute these findings.  Hence, the Board must conclude that his eligibility status was properly adjusted by the HEC.


ORDER

Entitlement to treatment in the VA healthcare system without a copay requirement for the income years of 2005 and 2006 is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


